Dismissed and Memorandum Opinion filed April 30, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00308-CR

                     MONIQUE MCMILLIAN, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1351035

                 MEMORANDUM                     OPINION


      After a plea of guilty, appellant was placed on deferred adjudication
probation for a period of two years for the offense of possession of less than one
gram of cocaine. The order of deferred adjudication was entered on July 30, 2012.
No timely motion for new trial was filed. Appellant’s notice of appeal was not
filed until March 28, 2013.
      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(2). A notice of appeal that complies with the requirements of Rule
26 is essential to vest the court of appeals with jurisdiction. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2